                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:15-CR-00265-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 KENWANIEE VONTORIAN TATE                   )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018, (Doc. No. 78), and the

government’s response, (Doc. No. 81).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. See United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020) (defendants

may seek relief directly from courts “so long as they first apply to the BOP.”). As

the movant, the defendant bears the burden of proving his suitability for a § 3582

sentence reduction. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).




         Case 3:15-cr-00265-RJC-DCK Document 84 Filed 01/15/21 Page 1 of 2
       Here, the defendant asserts, but has not provided any evidence, that the

warden did not respond within 30 days of his request. (Doc. No. 78: Motion at 1-2).

The government, however, has shown the defendant did not seek compassionate

release at his institution, (Doc. No. 81-6), and opposes relief on the basis of his

failure to exhaust administrative remedies, (Doc. No. 81: Response at 13-14).

Therefore, the Court is without authority to consider the merits of his claim. United

States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 78), is DISMISSED without prejudice.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: January 14, 2021




                                            2



       Case 3:15-cr-00265-RJC-DCK Document 84 Filed 01/15/21 Page 2 of 2
